Exhibit 10.63
DEBT CONVERSION AGREEMENT


THIS DEBT CONVERSION AGREEMENT is made the ______ day of December, 2010 between
Coreworx Inc., a corporation existing under the laws of the Province of Ontario
(the “Corporation”) and Acorn Energy, Inc., a corporation incorporated under the
laws of the State of Delaware (the “Creditor”).


WHEREAS the Corporation was indebted to the Creditor in the amount of
US$11,711,894 and, on July 1, 2010 (the “Settlement Date”), the Creditor agreed
to accept common shares of the Corporation (the “Common Shares”) in settlement
of such indebtedness (the “Debt Settlement Amount”);


AND WHEREAS the Corporation and the Creditor failed to formally document the
foregoing arrangement and wish to do so by this written agreement;


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT for and in consideration of the
mutual promises and agreements hereinafter contained, the sum of CDN$1.00 now
paid by each party to the other and other good and valuable consideration (the
receipt and sufficiency of which is hereby irrevocably acknowledged), the
parties hereto hereby confirm the following:


1.           Subject to the terms and conditions of this agreement, the Creditor
agrees to accept 51,714,125 Common Shares (the “Debt Securities”) in full and
final satisfaction of the Debt Settlement Amount.  The Creditor further agrees
that, upon the issuance and delivery of the Debt Securities to the Creditor, the
Corporation shall be fully released in respect of the Debt Settlement Amount.


2.           The Corporation represents, warrants, and covenants to the
Creditor, and acknowledges that the Creditor is relying upon such
representations, warranties, and covenants in entering into this agreement,
that:


 
(a)
it is a corporation duly incorporated and organized under the laws of the
Province of Ontario and is presently in good standing thereunder with full
corporate power to own its properties and carry on its business as now being
conducted;



 
(b)
the Corporation has full corporate power and authority to enter into this
agreement and perform the same and do all other acts which may be necessary to
consummate the transaction contemplated hereby;



 
(c)
the execution and delivery of this agreement are within the corporate power and
authority of the Corporation and have been duly authorized by all necessary
corporate action and this agreement constitutes a valid and binding obligation
of the Corporation enforceable against it and its successors in accordance with
its terms, subject to the usual qualification as to enforceability being limited
by bankruptcy and other laws effecting the enforcement of creditors' rights
generally, equitable remedies being discretionary remedies and rights to
indemnification and contribution being limited by applicable laws;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
none of the execution and delivery of this agreement, the consummation of the
transactions contemplated hereby or the fulfilment of or compliance with the
terms and provisions hereof do or will, with the giving of notice or the lapse
of time or both:



 
(i)
to the best of the knowledge of the Corporation, violate any provision of any
law or administrative regulation or any administrative order, award, judgment or
decree applicable to the Corporation;



 
(ii)
conflict with any of the terms, conditions or provisions of the articles or any
by-laws of the Corporation or any resolution of its directors or shareholders;
or



 
(iii)
conflict with, result in a breach of, constitute a default under, or accelerate
or permit the acceleration of the performance required by, any material
agreement, covenant, undertaking, commitment, instrument, judgment, order,
decree or award to which the Corporation is a party or by which it is bound or
to which the property of it is subject; and



 
(e)
the Debt Securities to be issued to the Creditor in accordance with the
provisions hereof will, upon their issuance and delivery, be validly issued and
outstanding as fully paid and non-assessable Common Shares of the Corporation.



3.           The Creditor represents, warrants and covenants to the Corporation,
and acknowledges that the Corporation is relying on such representations,
warranties and covenants in entering into this agreement, that:


 
(a)
the Creditor has the legal capacity and competence to enter into and execute
this agreement and to take all actions required pursuant hereto and all
necessary approvals by directors, shareholders and members of the Creditor, or
otherwise, have been given to authorize it to enter into and execute this
agreement and to take all actions required pursuant hereto and it is a
Corporation duly incorporated and organized under the laws of its jurisdiction
of formation and is presently in good standing thereunder with full corporate
power to its own properties and carry on its business as now being conducted;



 
(b)
the Creditor has full power and authority to enter into this agreement and
perform the same and do all acts which may be necessary to consummate the
transactions contemplated hereby;



 
(c)
this agreement has been duly executed and delivered by the Creditor and
constitutes a valid and binding obligation of the Creditor enforceable against
it in accordance with its terms, subject to the usual qualification as to
enforceability being limited by bankruptcy and other laws effecting the
enforcement of creditors rights generally, equitable remedies being
discretionary remedies and rights to indemnification and contribution being
limited by applicable laws; and



 
(d)
the Creditor is or at the time of conversion will be the beneficial owner of the
Debt Settlement Amount with good and marketable title thereto free and clear of
all liens, charges, security interest and other encumbrances whatsoever.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4.           All of the covenants, representations, and warranties shall survive
the closing of the issuance of the Debt Securities hereunder.


5.           Time shall in all respects be of the essence of this agreement.


6.           This agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein (without regard to principles of conflict of laws that would impose the
laws of another jurisdiction) and the parties hereby irrevocably attorn to the
non-exclusive jurisdiction of the courts of the Province of Ontario.


7.           All dollar amounts expressed herein refer to the currency of
Canada, unless otherwise indicated.


8.           The parties agree to execute and deliver to each other such further
instruments and other written assurances and to do or cause to be done such
further acts or things as may be necessary or convenient to carry out and give
effect to the intent of this agreement or as any of the parties may reasonably
request in order to carry out the transactions contemplated herein.


9.           This agreement sets forth the entire agreement among the parties
hereto pertaining to the specific subject matter hereof and replaces and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties hereto, and there are no warranties,
representations or other agreements, whether oral or written, express or
implied, statutory or otherwise, between the parties hereto in connection with
the subject matter hereof except as specifically set forth herein.  No
supplement, modification, waiver or termination of this agreement shall be
binding unless executed in writing by the party to be bound thereby.


10.           In case any one or more of the provisions contained in this
agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained in
this agreement shall not in any way be affected or impaired thereby, and any
such invalid, illegal or unenforceable provision shall be deemed to be
severable, and the remainder of the provisions of this agreement shall
nevertheless remain in full force and effect.


11.           This agreement may be executed by the parties hereto in separate
counterparts or duplicates each of which when so executed and delivered shall be
an original, but all such counterparts or duplicates shall together constitute
one and the same instrument.


12.           This agreement shall be binding upon and shall enure to the
benefit of the parties hereto and their respective successors and permitted
assigns.


13.           This agreement may not be assigned without the prior written
consent of the parties, which consent may be unreasonably withheld.


14.           Notwithstanding the date of this agreement or the date on which
this agreement is formally signed by either of the parties, this agreement and
all of its provision shall be effective as of the Debt Settlement Date.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]


 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this agreement as of the date first
above written.



   
COREWORX INC.
     
Per:
       
Authorized Signing Officer
         
ACORN ENERGY, INC.
     
Per:
       
Authorized Signatory

 
 
- 4 -

--------------------------------------------------------------------------------

 